NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                Submitted July 22, 2016 
                                 Decided July 22, 2016 
                                             
                                         Before 
 
                      DIANE P. WOOD, Chief Judge 
                       
                      ILANA DIAMOND ROVNER, Circuit Judge
                       
                      DAVID F. HAMILTON, Circuit Judge 
 
No. 16‐1080 
 
UNITED STATES OF AMERICA,                      Appeal from the United States District 
      Plaintiff‐Appellee,                      Court for the Southern District of Indiana, 
                                               Indianapolis Division. 
      v.                                        
                                               No. 1:15‐cr‐00037‐SEB‐DML‐1 
RAUL PALACIOS‐DE PAZ,                           
      Defendant‐Appellant.                     Sarah Evans Barker, 
                                               Judge. 
 
                                      O R D E R 

        Raul Palacios‐De Paz, a Mexican citizen, pleaded guilty to being found in the 
United States without permission of the Attorney General after having been removed 
following conviction for commission of an aggravated felony. See 8 U.S.C. § 1326(a). The 
district court sentenced him to 46 months’ imprisonment, the bottom of his calculated 
guidelines range, revoked his supervised release imposed for his aggravated felony, and 
tacked on 10 months’ imprisonment to run concurrently with the 46‐month sentence. 
Palacios‐De Paz filed a notice of appeal from the new conviction, but his appointed 
attorney has concluded that the appeal is frivolous and moves to withdraw under Anders 
v. California, 386 U.S. 738, 744 (1967). Palacios‐De Paz opposes counsel’s motion. 
No. 16‐1080                                                                           Page 2 
 
See CIR. R. 51(b). Counsel has submitted a brief that explains the nature of the case and 
addresses the issues that an appeal of this kind might be expected to involve. Because 
the analysis in counsel’s brief appears to be thorough, we limit our review to the subjects 
that counsel has discussed, plus the additional issues that Palacios‐De Paz, disagreeing 
with counsel, believes have merit. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 
2014); United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996).   

       Counsel tells us that Palacios‐De Paz does not wish to challenge his guilty plea, 
and thus counsel appropriately forgoes discussing the voluntariness of the plea or the 
adequacy of the plea colloquy. See United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 
2012); United States v. Knox, 287 F.3d 667, 670–71 (7th Cir. 2002). Counsel also advises that 
she reviewed the district court’s application of the sentencing guidelines and cannot 
identify any potential claim of error. 

        Counsel considers whether Palacios‐De Paz could argue that the district court 
failed to address adequately his mitigating circumstance that he had reentered the 
United States to reunite with his teenage daughter. But any possible claim along these 
lines has been waived because trial counsel, when asked by the judge if any sentencing 
argument remained unaddressed, said no. See United States v. Cruz, 787 F.3d 849, 850 
(7th Cir. 2015); United States v. Donelli, 747 F.3d 936, 940–41 (7th Cir. 2014).   

        Counsel next considers whether Palacios‐De Paz could challenge his prison term 
as unreasonable, but properly concludes that such a challenge would be frivolous. 
Palacio‐De Pazʹs 46–month sentence is within the guidelines range of 46 to 57 months 
(based on a total offense level of 21 and criminal history category of V) and thus is 
presumptively reasonable. See Rita v. United States, 551 U.S. 338, 347 (2007); United States 
v. Fletcher, 763 F.3d 711, 715 (7th Cir. 2014). Counsel has not identified anything in the 
record rebutting that presumption, nor can we. The district court considered the 
sentencing factors in 18 U.S.C. § 3553(a), including the need to promote respect for the 
law given Palacio‐De Paz’s willful disregard of the federal statute barring his return to 
the United States. The court balanced Palacio‐De Pazʹs history of criminal conduct and 
drug abuse against his recent efforts to be a presence in his daughter’s life. Moreover, the 
court considered the need for incapacitation and specific deterrence for Palacios‐De Paz 
who had reentered the United States illegally only eight months after having been 
removed. 

       In his Rule 51(b) response, Palacios‐De Paz suggests that his trial counsel’s 
performance has been deficient. Any claim of ineffective assistance, however, is best 
reserved for collateral review where a record can be developed. See Massaro v. 
No. 16‐1080                                                                            Page 3 
 
United States, 538 U.S. 500, 504–05 (2003); United States v. Harris, 394 F.3d 543, 557–58 
(7th Cir. 2005).   

       Palacios‐De Paz also asks that we appoint substitute counsel, but the point of 
Anders is that a defendant has no right to appointed counsel where an appeal is deemed 
frivolous. See United States v. Eggen, 984 F.2d 848, 850 (7th Cir. 1993). 

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED. 
Palacios‐De Paz’s motion for appointment of substitute counsel is DENIED.